Citation Nr: 1138814	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel






INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of entitlement to service connection for hearing loss must be remanded for further development.

Service treatment records are absent of any complaints of or treatment for hearing loss at any time during his active service.  The September 1955 entrance examination and the August 1959 separation examination both revealed normal findings of the ears and drums upon clinical evaluation.  Both examinations also reflect findings of 15 out of 15 were demonstrated with the whisper voice test.  

VA outpatient treatment reports from April 2007 to May 2008 reflect that the Veteran was diagnosed with hearing loss at the VA in March 2001.  

In his VA Form 9, the Veteran reported that he worked in power supply units for "prop driven aircraft" while in the Navy.  He stated that he was around aircrafts that were being started, idling, taking off, and landing and that he would be on the flight line.  The Veteran reported that he would get a ringing in his ears and headaches and that his hearing has gotten progressively worse.  He also stated that he sought treatment at the VA for this condition, was issued hearing aids, and had to set the hearing aids to the maximum due to his condition.  

The Board notes that, while the Veteran reported he experienced noise exposure as a result of his military occupational specialty (MOS) during his active service, there are no service personnel records associated with the claims file at this time and no separation document has been associated with the record.  Therefore, upon remand, the Veteran's report of separation from the U.S. Navy and service personnel records should be located and associated with the claims file.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, in light of the Veteran's currently diagnosed hearing loss, his assertions regarding noise exposure in service and that his hearing has gotten progressively worse, and his missing service personnel records, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between his current hearing loss and noise exposure in service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National Personnel Records Center (NPRC) and request a search for all service personnel records including the Veteran's report of separation from the United States Navy.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.

2.  After the service personnel records have been associated with the file or a negative response was received, the Veteran should be afforded a VA audiology examination to address the etiology of any currently diagnosed hearing loss.  The claims folder must be made available to the examiner for review before the examination.  The audiologist should identify any in-service and post-service noise exposure. 

The audiologist should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred in or is otherwise related to service (to include as due to noise exposure from the Veteran's military occupational specialty (MOS) in service working around aircrafts, if such specialty is supported by his service personnel records).  Please explain the reasons for the conclusion reached.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


